Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

COINSTAR LIMITED

 

and

 

ALEX CAMARA

 

Dated as of 15 June, 2001



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of March     , 2001,
between Coinstar Limited, a Private Limited Company registered under the laws of
England whose registered office is at 100 New Bridge Street, London, England
EC4V 6JA (“Employer”), and Alex Camara (“Employee”);

 

W I T N E S S E T H:

 

WHEREAS, Employer and Employee wish to document certain understandings and
agreements; and

 

WHEREAS, Employer desires to continue to employ Employee upon the terms and
conditions set forth herein; and

 

WHEREAS, Employee is willing to provide services to Employer upon the terms and
conditions set forth herein;

 

A G R E E M E N T S:

 

NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Employer and Employee hereby agree as follows:

 

1. EMPLOYMENT

 

Employer will continue to employ Employee and Employee will continue to provide
services to Employer as its Managing Director on the terms and conditions
specified herein (“the Employment”).

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

2. DUTIES, ATTENTION AND EFFORT

 

Employee will devote all of his productive time, ability, attention and effort
to Employer’s business and will skillfully serve its interests during the term
of this Agreement.

 

Employee shall faithfully and diligently perform such duties and exercise such
powers consistent with his position as may from time to time be assigned to or
vested in him by Employer or its Board of Directors. Employer reserves the right
to assign to Employee duties of a different nature either additional or instead
of his current duties, it being understood that he will not be assigned duties
which he cannot reasonably fulfil. Employer shall obey the reasonable and lawful
orders of Employer, given by the authority of the Board, and shall comply with
all Employer’s rules, regulations, policies and procedures from time to time
enforced.

 

Employee’s normal working hours shall be 9.00 am to 5.30 pm Monday to Friday,
and such additional hours (without further remuneration) as are necessary for
the proper performance of his duties of employment.

 

3. TERM

 

Employee’s period of continuous employment commenced on 27 September 1999 and
shall continue until terminated consistent with clause 8. No previous employment
with any other employer shall be treated as continuous with the Employment.

 

4. EXCLUSIVITY OF SERVICE

 

Employee shall not (without the prior written consent of Employer) during the
Employment directly or indirectly be interested in, engaged in, be concerned
with, or provide services to, any other person, company, business entity or
other organisation whatsoever (whether as an employee, officers, director,
agent, partner, consultant or otherwise) provided that Employee may hold up to
5% of any security in a company which is quoted on any recognised stock
exchange.

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

5. COMPENSATION

 

During the term of this Agreement, Employer agrees to pay or cause to be paid to
Employee, and Employee agrees to accept in exchange for the services rendered
hereunder by him, the following compensation:

 

5.1 Base Salary

 

Employee’s compensation shall consist, in part, of an annual base salary of
sixty eight thousand pounds (£68,000 ) before all customary payroll deductions.
Such annual base salary shall be paid in substantially equal instalments monthly
in arrears by direct credit transfer. Employee’s salary shall be reviewed
annually by Employer to determine in its discretion an appropriate increase in
the base salary, without any undertaking by Employer that Employee’s salary will
be automatically increased.

 

5.2 Bonus

 

Employee shall be eligible for and receive his annual cash bonus for each
calendar year during the term of this Agreement, provided Employer meets
performance targets applicable to such bonuses, and subject to the rules of the
bonus scheme from time to time in force, and, provided further, any such bonus
shall be pro-rated in the event that the Employment is terminated other than
pursuant to clause 8.3. For the avoidance of doubt, where the Employment is
terminated pursuant to clause 8.3, no pro rata bonus will be payable. Details of
the bonus scheme will be provided to Employee separately.

 

5.3 Car Allowance

 

Employee will be entitled to a 700 pound monthly allowance toward the costs
associated with purchasing (or leasing), operating, and maintaining an
automobile. This automobile should be appropriate for the business duties of
Employee’s position. Employee will be reimbursed for all petrol used on Company
business consistent with the mileage reimbursement policy outlined in the
Employee Handbook for the United Kingdom.

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

5.4 Stock Options

 

Employee is eligible to receive stock option grants as determined from time to
time by the Board of Directors.

 

6. PENSIONS AND BENEFITS

 

6.1 During the term of this Agreement, Employee will be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in fringe
benefit programs as shall be provided from time to time by, to the extent
required, action of Employer’s Board of Directors and subject to the terms and
conditions of such programs from time to time in force. Specifically, Employee
shall be entitled to the following:

 

  (a) Medical Insurance (coverage for Employee, Employee’s spouse, and
Employee’s children);

 

  (b) Travel Insurance;

 

  (c) Life Assurance; and

 

  (d) Permanent Health Insurance/Long Term Disability.

 

If any plan provider (including but not limited to any insurance company)
refuses for any reason (whether based on its own interpretation of the terms of
the insurance policy or otherwise) to provide any benefits to Employee, Employer
shall not be liable to provide any such benefits itself or any compensation in
lieu thereof. Employer reserves the right to change the insurance provider at
any time.

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

6.2 Employee shall be eligible to participate in Employer’s Group Personal
Pension Scheme (“the Scheme”) subject to the terms and conditions of the Scheme
from time to time in force. Based on Employee’s age, Employer will make
contributions of a specified percent of Employee’s basic annual salary into the
Scheme provided that this is matched by at least a specific personal
contribution by Employee into the Scheme. There is no contracting-out
certificate in force in relation to the State Earnings Related Pension Scheme.

 

6.3 Employee shall be eligible to participate in the Employer’s stock purchase
plan which allows Employees to purchase stock from Coinstar, Inc at a 15%
discount to market, subject to the terms and conditions of the plan.

 

7. DEDUCTIONS

 

Employer shall be entitled at any time during the Employment, and in any event
on termination, howsoever arising, to deduct from Employee’s remuneration
hereunder any monies due from him to Employer including but not limited to any
outstanding loans, advances, cost of repairing any damage or lost to Employer’s
property caused by him (and of the covering same, excess holiday and any other
monies owed by him to Employer).

 

8. TERMINATION

 

8.1 By Employer on Notice

 

Employer may terminate the employment of Employee at any time during the term of
Employment upon giving Notice of Termination (as defined below). Employee agrees
that Employer may at its absolute discretion make a payment or payments (which
may at Employer’s absolute discretion be paid in instalments) representing
salary and pro-rata bonus in lieu of any notice of termination or employment
which it or Employee is required to give, subject to any reduction in accordance
with the provisions set out

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

below. For the avoidance of doubt, such payment or payments shall not include
the value of any benefits, commission, or holiday entitlement which would have
accrued to Employee had he been employed until the expiry of either his notice
entitlement under clause 8.4 below or the expiry of the fixed term of the
Employment and, further, Employee shall have no entitlement to such payment or
payments, unless and until Employer notifies Employee in writing of its decision
to make such payment to him.

 

8.2 By Employee on Notice

 

Employee may terminate his employment at any time, for any reason, upon giving
Notice of Termination.

 

8.3 Termination Without Notice

 

Notwithstanding clauses 3 and 8.1 above, Employer may terminate the Employment
without notice, or pay in lieu of notice, if Employee shall at any time:

 

  (i) be guilty of dishonesty, misrepresentation, fraud or other gross
misconduct, or gross incompetence or wilful neglect of duty, or commits any
other serious breach of this agreement; or

 

  (ii) act in any manner (whether in the course of his duties or otherwise)
which is likely to bring Employer or any Associated Company into disrepute or
prejudice the interests of Employer or any Associated Company;

 

  (iii) be guilty of unsatisfactory conduct or performance of his duties or a
failing or refusing to carry out his lawful duties or any reasonable directions
of the Board of Directors of Employer, after having received the written warning
from Employer relating to the same; or

 

  (iv) be convicted of an indictable offence.

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

Any delay by Employer in exercising such right to termination shall not
constitute a waiver thereof.

 

8.4 Notice

 

The term “Notice of Termination” shall mean at least twelve week’s written
notice of termination of Employee’s employment during which period Employee’s
employment and performance of services will continue except that during the
period March 31, 2000 through December 31, 2002, the term “Notice of
Termination” shall mean at least six month’s written notice of termination of
Employer’s employment during which period Employee’s employment and performance
of services will continue. The effective date of the termination of Employee’s
employment hereunder shall be the date on which such notice period expires.

 

9. CONFIDENTIALITY

 

Employee shall neither during his Employment (except in the proper performance
of his duties) nor at any time (without limit) after the termination thereof,
howsoever arising, directly or indirectly:

 

  (i) use for his own purposes or those of any other person, company, business
entity or other organisation whatsoever; or

 

  (ii) disclose to any person, company, business entity or other organisation
whatsoever;

 

  (iii)

any trade secrets or confidential information relating to or belong to Employer
or its Associated Companies including but not limited to any such information
related to customers, customer lists or requirements, price list or price
instructors, marketing information, business plans or dealings, employees or
officers, source codes, computer systems, software, financial information and
plans, designs, product-lines, prototypes, research activities, services, any
documents marked “Confidential” (or with a similar expression), or any

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

 

information which Employee has been told is confidential or which he might
reasonably expect Employer would regard as confidential, or any information
which has been given to Employer or any Associated Company in confidence by
customers, suppliers or other persons.

 

The obligations contained in this clause shall not apply to any disclosures
required by law, and shall cease to apply to any information or knowledge which
may subsequently come into the public domain after the termination of Employment
other than by way of unauthorised disclosure.

 

10. SICKNESS BENEFITS

 

10.1 In case of sickness or other incapacity for work, Employee must comply with
Employer’s Company’s rules, from time to time in force, regarding sickness
notification and doctor’s certificates, details of which are set out in
Employer’s Employee Handbook.

 

10.2 Employer reserves the right to require Employee to undergo a medical
examination by a doctor or consultant nominated by it, in which event Employer
will bear the cost thereof.

 

10.3 Provided Employee has complied with the above rules, he will be entitled to
receive Company Sick Pay, based on his normal salary for the periods specified
below:

 

Service at start of absence

--------------------------------------------------------------------------------

   Aggregate paid sick leave
in any period of 12 months


--------------------------------------------------------------------------------

          Full Pay    75% of Pay

Under 1 year

   4 weeks    4 weeks

1-2 years

   6 weeks    6 weeks

Over 2 to 3 years

   9 weeks    9 weeks

Over 3 years

   13 weeks    13 weeks

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

10.4 When calculating Employee’s normal salary, deductions will be made for any
State sickness or other benefits due to Employee, as well as normal deductions
for tax and National Insurance.

 

10.5 In addition to Company Sick Pay described in Clause 10.3 and 10.4 above,
Employee will be paid Statutory Sick Pay (“SSP”) when he is eligible to receive
it under the legislation and regulations from time to time in force. Where
Company Sick Pay and SSP fall to be paid for the same day(s) of absence,
Employee will receive the higher of the two sums. Further details about SSP can
be obtained from Employer’s Employee Handbook.

 

10.6 Whilst, during the Employment, Employee is absent from work on grounds of
sickness or other medical incapacity:

 

10.6.1  he will continue to be covered by Employer’s life assurance and private
medical insurance and long term disability insurance schemes;

 

10.6.2  his entitlement to participation in any company-portion of the incentive
or bonus scheme shall cease on the expiry of the relevant period of the Company
Sick Pay entitlement referred to in Clause 10.3 above.

 

Any outstanding or prospective entitlement to Company Sick Pay or private
medical insurance cover benefits shall not prevent Employer from exercising its
right to terminate the Employment in accordance with Clauses 8 hereof or
otherwise and Employer shall not be liable for any loss arising from such
termination.

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

11. HOLIDAYS

 

11.1 Employee shall be entitled to receive his normal remuneration for all Bank
and Public holidays normally observed in England and a further 20 working days’
holiday in each holiday year (being the period from 1 January to 31 December).
Employee may only take his holiday at such times as are agreed with his manager.

 

11.2 In the holiday years in which the Employment commences or terminates,
entitlement to holiday shall accrue on a pro rata basis for each month of
service.

 

11.3 Employer reserves the right, in its sole discretion, to require Employee to
take any outstanding holiday during any notice period or to make payment in lieu
thereof.

 

11.4 Holiday entitlement for one holiday year cannot be taken in subsequent
holiday years. Failure to take holiday entitlement in the appropriate holiday
year will lead to forfeiture of any accrued holiday not taken without any right
to payment in lieu thereof.

 

12. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

 

Employee represents and warrants that neither the execution nor the performance
of this Agreement by Employee will violate or conflict in any way with any other
agreement by which Employee may be bound, or with any other duties imposed upon
Employee by corporate or other statutory or common law.

 

13. GRIEVANCE

 

If Employee has any grievance relating to the Employment he should raise it with
the Board which will deal with the matter by discussion and majority decision of
those present and voting.

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

14. FORM OF NOTICE

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

 

If to Employee:   

Alex Camara

31 Wittering Close

Kingston Upon Thames

Surrey KT25GA

If to Employer:   

Coinstar Limited

Attn: Carol Lewis, Secretary

1800 114th Avenue SE

Bellevue, WA 98004

Copy to:   

Perkins Coie

Attn: Stephanie Daley-Watson

1201 Third Ave., 40th

Floor Seattle, WA 98101-3099

 

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

 

15. ASSIGNMENT

 

This Agreement is personal to Employee and shall not be assignable by Employee.
Employer may assign its rights hereunder to (a) any corporation or other entity
resulting from any merger, consolidation or other reorganization to which
Employer is a party or (b) any corporation, partnership, association or other
person to which

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

Employer may transfer all or substantially all of the assets and business of
Employer existing at such time. All of the terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.

 

16. WAIVERS

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

17. AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by Employer and
Employee, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Employee.

 

18. APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of England.

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

19. SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

20. HEADINGS

 

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

21. COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
clause 15 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

 

22. ENTIRE AGREEMENT

 

This Agreement on and as of the date hereof constitutes the entire agreement
between Employer and Employee with respect to the subject matter hereof and all
prior or contemporaneous oral or written communications, understandings or
agreements between Employer and Employee with respect to such subject matter,
with the exceptions of [any noncompetition or non-disclosure agreement], are
hereby superseded and nullified in their entireties.

 

Employ Ag - Camara - 5-24



--------------------------------------------------------------------------------

23. DEFINITIONS

 

In this Agreement, the following words and cognate expressions shall have the
meanings set out below:-

 

23.1  an “Associated Company” includes any firm, company, corporation or other
organisation which:

 

23.1.1  is directly or indirectly controlled by Employer; or

 

23.1.2  directly or indirectly controls Employer; or

 

23.1.3  is directly or indirectly controlled by a third party who also directly
or indirectly controls Employer; or

 

23.1.4  of which Employer or any other Associated Company owns or has a
beneficial interest in 20% or more of the issued share capital or 20% or more of
its capital assets; or

 

23.1.5  is the successor in title or assign of the firms, companies,
corporations or other organisations referred to above.

 

23.2  “Control” has the meaning ascribed by section 416 Taxes Act 1988

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

       

COINSTAR LIMITED

/s/ Alex Camara       By  

/s/ Richard P. Stillman

ALEX CAMARA

     

Its

 

Board Member

 

Employ Ag - Camara - 5-24